Title: To James Madison from Elias Boudinot, 27 August 1788
From: Boudinot, Elias
To: Madison, James


Dear SirElizabeth Town Augt 27th 1788
I have the honor, as well as great Pleasure, of enclosing a diploma from the College of New Jersey, whereby you will find the Trustees of that Institution, have not been unmindful of the Obligations the public owe you for past Services.
May you long enjoy the public Favour while they reap the benefit of your valuable Labours.
Dr. Witherspoon gave me a Letter directed to you to send with the Diploma, but some Person has taken it off without my Knowledge, & I suppose it has got to hand. […] great Esteem
